Citation Nr: 1131171	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for paraesophageal and hiatal hernia with gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a left knee condition, to include as secondary to a service connected right ankle condition.

3.  Entitlement to service connection for a low back condition, to include as secondary to a service connected right ankle condition.

4.  Entitlement to service connection for a cervical spine condition, to include as secondary to a service connected jaw condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, dated in September 2006 and August 2008, which, denied the Veteran's claims for service connection for a low back disorder, to include as secondary to a right ankle condition, for a cervical spine disorder, to include as secondary to a jaw condition; and for service connection for a left knee condition, to include as secondary to a right ankle condition and for paraesophageal and hiatal hernia with GERD, respectively.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

This case previously reached the Board in January 2010.  At that time, the Board affirmed the agency of original jurisdiction's (AOJ) denial of service connection for a right knee condition.  The Board also reopened and remanded the Veteran's previously denied claims for service connection for a left knee condition and for hiatal hernia with GERD, and remanded the Veteran's claims for service connection for a low back disorder and for a cervical spine disorder.  These claims have now been returned to the Board for further appellate review.

The Board notes that the Veteran has submitted additional statements and contentions regarding his claims in March 2010 and March 2011.  The AOJ has not considered these statements, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, these statements are essentially cumulative of other contentions already of record.  Thus, they may not be deemed additional evidence for which a written waiver would be required.  Id. 


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences paraesophageal and hiatal hernia with GERD.

2.  There is no competent or credible evidence of a link between the Veteran's current paraesophageal and hiatal hernia with GERD disorders and his military service, and the probative medical evidence of record weighs against any such conclusion.

3.  The Veteran is currently service-connected for the residuals of a fracture to the right ankle.

4.  There is competent evidence that the Veteran currently experiences a left knee condition.

5.  The probative medical evidence of record shows that the Veteran's current left knee condition is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected residuals of a right ankle fracture.  There is no credible evidence of any connection between his current left knee condition and his military service, nor did his current condition manifest within one year after service discharge.

6.  There is competent evidence that the Veteran currently experiences a low back condition.

7.  The probative medical evidence of record shows that the Veteran's current low back condition is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected residuals of a right ankle fracture.  There is no credible evidence of any connection between his current low back condition and his military service, nor did his current condition manifest within one year after service discharge.

8.  The Veteran is currently service-connected for the residuals of an in-service jaw surgery.

9.  There is competent evidence that the Veteran currently experiences a cervical spine condition.

10.  The probative medical evidence of record shows that the Veteran's current cervical spine condition is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected residuals of an in-service jaw surgery.  There is also no credible evidence of any connection between his current cervical spine condition and his military service.


CONCLUSIONS OF LAW

1.  Paraesophageal and hiatal hernia with GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A left knee condition is not due to or aggravated by service-connected residuals of a right ankle fracture, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  A low back condition is not due to or aggravated by service-connected residuals of a right ankle fracture, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  A cervical spine condition is not due to or aggravated by service-connected residuals of a jaw surgery, nor was it incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in March 2005, September and December 2007, and March and May 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claims for service connection on both a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006, September and December 2007, and May 2008 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to both the September 2006 and August 2008 rating decisions on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of additional notice letters, the AOJ readjudicated the issues and provided a complete readjudication of the issues on appeal through the October 2008 statement of the case (SOC) and the February 2011 supplemental statement of the case (SSOC).  Finally, the Board notes that the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, VA medical examinations regarding the nature and etiology of the Veteran's claimed disorders, and private medical evidence identified to be obtained by the Veteran.  The Veteran has submitted personal statements, hearing testimony, private medical evidence, lay statements made by family members, and "buddy" statements.  The Board notes that, as noted in a statement from the Veteran in March 2010, the Veteran did provide authorization forms for his relevant physicians in August and July 2005.  It appears that these records have either been obtained by the AOJ or supplied by the Veteran.  The Veteran has not provided authorization for the VA to obtain any additional private medical records.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Compliance with the January 2010 Board Remand

The Board is also satisfied as to substantial compliance with the prior remand directives of January 2010.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).  In this regard, in the January 2010 remand, the Board requested that the AOJ provide the Veteran with a new VA medical examination which addressed the new relevant evidence of record for the Veteran's claims for paraesophageal and hiatal hernia with GERD, a low back disorder and a left knee condition, both claimed as secondary to a service-connected right ankle condition, and for a cervical spine disorder as secondary to a jaw condition.  This was requested to adequately address the complete evidence of record and the Veteran's various theories of entitlement.  The Board further notes that in any situation in which VA undertakes to provide an examination or obtain an opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Such an examination and opinion was provided in March 2010.  

First, the VA examiner was to provide an opinion addressing the etiology of the Veteran's hiatal hernia with GERD.  In particular the examiner was to note the Veteran's conceded in-service injury while moving band equipment during a tour of Canada.  The March 2010 VA medical examiner specifically addressed this issue, and provided a thorough opinion regarding any connection between this event and the Veteran's current paraesophageal and hiatal hernia with GERD.  The VA examiner examined the Veteran, reviewed the medical and lay evidence of record, and provided an etiological opinion which supported the opinion through a rationale based in the evidence of record and the examiners medical expertise, as further explained below.  Therefore, this element of the remand was adequately addressed.

Second, the VA medical examiner was to provide an opinion regarding the nature and etiology of the Veteran's left knee and low back disorders and any connection between these disorders and his service or his service-connected residuals of a right ankle injury.  The March 2010 examiner provided a specific etiology as to the most likely cause of these disorders, including any aggravation, with a rationale based on the evidence of record.  Therefore, the VA medical examination provided both the information required by the Board's remand regarding the Veteran's left knee and low back claims, and satisfied the obligation of VA to provide a medical opinion that is adequate for reviewing purposes.

Third, the VA medical examiner was to address the Veteran's claim for service connection for a cervical spine disorder.  In particular, the examiner was to address the nature of any connection to or aggravation by the Veteran's service connected residuals of an in-service jaw surgery.  The examiner indicated the likelihood of any direct or secondary service connection to the Veteran's in-service jaw surgery.  However, the Board notes that the examiner did not explicitly address aggravation.  In this regard, the examiner provided a specific etiology for the Veteran's cervical spine disorder, thereby indicating that the Veteran's cervical disorder is not related to his service-connected residuals of an in-service jaw surgery.  Finally, the examiner provided a rationale supporting the opinion that is rooted in the evidence of record and the examiner's expertise.  Therefore, regarding the Veteran's claim for service connection for a cervical spine disorder, the VA medical examination provided the information required by the Board's remand, and satisfied the obligation of VA to provide a medical opinion that is adequate for reviewing purposes and which provided substantial compliance with the terms of the January 2010 Board remand.

Finally, the AOJ was to readjudicate the Veteran's service connection claims on appeal, which was accomplished through the February 2011 supplemental statement of the case (SSOC).  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.  



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, such as arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis -Service Connection for Paraesophageal and Hiatal Hernia with GERD

The Veteran maintains that he currently experiences paraesophageal and hiatal hernia with GERD due to an injury that he experienced during his military service when he was loading band equipment during a tour of Canada.  See the Veteran's claims of July 2005 and October 2007, the August 2005, February 2006, and March 2010 statements, the July 2007 substantive appeal (VA Form 9), and the hearing transcript pges. 15-18, 21-22; see also the August 2005 private treatment record dated from D. Stoermer, MD, and March 2010 VA orthopedic examination.

The first and perhaps most fundamental requirement for any service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran has provided statements of experiencing a history of symptoms of paraesophageal and hiatal hernia with GERD.  Further, the Veteran has provided the VA with documents indicating a diagnosis of and treatment for his paraesophageal and hiatal hernia with GERD dated in March 2004, as well as a letter dated in August 2005 from D. Stoermer, M.D., indicating that the Veteran had been treated for his hiatal hernia in the 1990s.  Finally, the March 2010 VA medical examination provided a current diagnosis of paraesophageal and hiatal hernia with GERD.  As such, the Veteran has clearly been diagnosed with paraesophageal and hiatal hernia with GERD.  

In this regard, as indicated above, the Veteran has asserted that his current paraesophageal and hiatal hernia with GERD is attributable to an in-service incident caused by moving band equipment while with the NORAD band in Canada.  The Veteran has submitted some corroborating evidence to support his claim in this regard.  

In this regard, the Board notes that there are STRs contained within the record from the Veteran's service tour in Canada, which are written in French.  The Board has obtained a translation of a portion of these records; however, only portions of these records could be translated, as much of the remainder of the document was illegible.  In such a case, the Court has mandated that the VA has a heightened duty to assist a claimant in developing his claim when the Veteran's service treatment records (STRs) are not available for any reason.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, this record supports the Veteran's claim at least insofar as it shows that the Veteran toured Canada during his military service.

Further, the Veteran has submitted "buddy" statements dated in October 2007 and November 2007 from fellow service members, R.H. and P.R., as well as a picture of his military band on tour, corroborating elements of his account of an injury incurred moving band equipment in Canada.  Finally, the Veteran has repeatedly provided a consistent description of this event.  Given the corroborating evidence presented of such an event, the Board concedes that the Veteran experienced the injury occurred.  

Therefore, the determinative issue is whether the current paraesophageal and hiatal hernia with GERD is attributable to the Veteran's military service, in particular to the incident alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has indicated that his hiatal hernia occurred at the time of his injury during the tour of Canada, but was not actually diagnosed until the 1990s.  See the Veteran's July 2005 claim.  The Veteran has stated that the injury was treated at the time as a pulled muscle, but the injury worsened and developed into his current condition.  See the Veteran's August 2005 statement.  The Veteran has indicated that his symptoms "worsened" and have begun to cause breathing and digestive problems.  Id.  The Veteran also submitted a statement from his son dated in July 2005, and his wife dated in August 2005 indicating that the Veteran has had a history of worsening breathing and digestive problems that are affecting his ability to engage in professional trumpet playing.  The Veteran has indicated that a hernia was never diagnosed during service or within one year of his military service, but that he had symptoms of heartburn and difficulty breathing following the incident.  See the Veteran's June 2009 statement.  At his June 2009 Board hearing, the Veteran indicated that he experienced pain in his sternum at the time of his injury, but that the doctor who treated him diagnosed this as a pulled muscle.  See the hearing transcript pg. 15.  The Veteran has described his history after the incident as one of subsequent intermittent pain, particularly when playing his horn, and intermittent digestive problems, which began about a "month after" the incident, but the disorder was not diagnosed until 1988.  Id. at 16-18.   

Regarding the history provided by the Veteran, he is competent to indicate experiencing periodic symptoms of indigestion over the years with pain in his sternum causing difficulty breathing.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, none of these statements provide evidence of either a chronic disorder during service, or of continuity of symptomatology of such a disorder dating from service.  The Veteran's competent description of intermittent but potentially relevant symptoms requires an opinion by a medical professional to show a connection between this incident and his current disorder.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  See Jandreau, 492 F.3d at 1377 ; see also 38 C.F.R. § 3.159(a)(2).

Furthermore, as indicated by the Veteran, the treating physicians at the time who reviewed his injury did not find any evidence of a paraesophageal and hiatal hernia with GERD symptoms at that time.  Finally, at the time of his discharge, the Veteran was provided with a separation examination in September 1965 which indicated that the Veteran's abdomen and viscera were normal, and thereby denied any evidence of a hernia at that time; although there was evidence of a history of frequent indigestion.  The appellant's STRs were generated with a view towards ascertaining his state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  Therefore, these records and the Veteran's statements simply do not show evidence of a "chronic" disorder during service or of continuity of symptomatology of the currently diagnosed paraesophageal and hiatal hernia with GERD since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Therefore, there must be competent lay or medical evidence to endorse the Veteran's theory that the injury and subsequent intermittent symptoms show a connection, or "nexus" between the Veteran's conceded in-service incident and his current paraesophageal and hiatal hernia with GERD.  Shedden, 381 F.3d at 1167; Jandreau, 492 F.3d at 1377.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran has submitted an August 2005 private treatment from Dr. Stoermer, which indicates a connection between the Veteran's in-service muscle strain and his current paraesophageal and hiatal hernia with GERD.  Dr. Stoermer did not review the medical evidence of record or the Veteran's lay history, nor did he provide any explanation based on the evidence record to support the rationale provided for his conclusion.  As such, the favorable medical opinion from Dr. Stoermer does not contain an adequate explanation for the conclusion that the Veteran's current paraesophageal and hiatal hernia with GERD is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the medical treatment record provided by Dr. Stoermer is inadequate to allow the Board to grant the Veteran's claim.

The Veteran was provided with a VA medical examination in March 2010.  At this time, the VA examiner reviewed the Veteran's history and description of his in-service injury, as well as the relevant medical evidence of record.  The examiner concluded that it is "less likely as not (less than 50/50 probability)" that the Veteran's disorders are "caused by or a result of his military service."  The examiner reached this conclusion because "[m]uscle strain... was compatible with the lifting performed" at the time of the injury.  The examiner also noted that the Veteran indicated that his injury had improved within two weeks of the injury.  The examiner also noted that there were some indications of subsequent heartburn, but concluded that based on the Veteran's description of his injury and subsequent symptoms the Veteran's injury was an "acute and transitory" muscle strain which was correctly diagnosed and treated during the Veteran's military service, and that any indigestion indicated did not show an aggravation of a pre-existing disorder.  The March 2010 VA medical examiner's opinion was provided by a physician with no personal interest in the outcome of the Veteran's claim, is thorough, based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the Board concludes that the probative medical evidence of record weighs against any finding of service connection for the Veteran's current paraesophageal and hiatal hernia with GERD.  

The Board notes that the Veteran's first diagnosis of his current paraesophageal and hiatal hernia with GERD dates from, at the earliest date endorsed by the Veteran, some point in the 1980s, about 20 years after his discharge from military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, the Veteran has simply indicated that the Veteran's described history of intermittent symptoms taken with a current diagnosis of paraesophageal and hiatal hernia with GERD shows that the in-service injury caused the current disorder.  However, the Veteran has not shown that he is competent to render such a diagnosis based on this evidence.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  As such, the opinion of the Veteran in this regard is of no probative value.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for hiatal hernia with GERD, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection and Secondary Service Connection 
for Left Knee and Lower Back Disorders

The two claims for direct service connection and secondary service connection for left knee and low back disorders will be addressed together, as they present similar issues of law and fact to the Board.  The Veteran contends that his left knee and low back disorders are either directly due to an injury to his back during basic training or secondary to a broken ankle which occurred during service.  See the Veteran's December 2004 and July 2005 claims, and statements dated August 2005, April 2006, June 2009, and March 2010, the July 2007 VA Form 9, and the September 2008 notice of disagreement (NOD), see also the May 2004 private treatment record dated from G Turney, DC, the August 2005 private treatment record from Dr. Stoermer, the March 2006 and October 2007 VA orthopedic examinations, and the August 2007 private treatment record from J Loewen, MD.  

As previously noted, the first requirement for a service-connection claim - on either a direct or secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d at 1167; Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In regards to these problems, the May 2004 private treatment record from Dr. Turney indicates that the Veteran had been treated for low back and left knee problems beginning in 1986.  A February 2004 private treatment record also indicates a diagnosis of degenerative arthritis of the Veteran's low back.  A VA medical treatment record reflects x-rays conducted in March 2006 that diagnosed the Veteran with degenerative disc disease and subluxation and degenerative changes of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (indicating that x-ray or equivalent evidence is required to show arthritis).  The Veteran was diagnosed with meniscus tears after a magnetic resonance imaging (MRI) was performed in a private treatment record dated in April 2007 provided and reviewed by Dr. Loewen in August 2007.  Finally, the March 2010 VA medical examination also endorsed the Veteran's diagnoses of current left knee and low back disorders.  As such, there is competent medical evidence that the Veteran currently experiences left knee and low back disorders, which may be considered for service connection.  

The Board is required to consider all issues raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board must consider all theories of entitlement raised by the Veteran and the record, including whether or not the Veteran's low back and left knee disorders are directly due to his military service, or secondary to his service-connected residuals of a right ankle fracture, and/or if these disorders may have been aggravated beyond their natural progression by the Veteran's service-connected disorders.

Consequently, the determinative issue is whether the Veteran's current low back and left knee disorders are attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has indicated that he experienced a fall during basic training in 1963, and that in September 1963 he fractured his right ankle.  He has indicated that he believes that these injuries have caused him to walk "off-center" and have caused him to develop the subsequent low back and left knee problems.  See the Veteran's August 2005 statement.  The Veteran's spouse in her August 2005 statement indicated that the Veteran reported to her that he did not experience problems at that time.  At the time of his March 2006 VA orthopedic examination, the Veteran indicated that his left knee problem began while walking in the mountains in 1968, and he did not seek treatment until the 1970s.  The Veteran also indicated at that time that he was briefly treated for his low back in 1963, but returned to duty and that his low back has bothered him from 1968-69.  At the time of his October 2007 VA orthopedic examination noted a similar history.  

In a June 2009 statement, the Veteran indicated that he had trouble remembering the nature of his original right ankle injury (confusing which ankle was fractured), but the Veteran then indicated experiencing pain in his left kneecap in 1965-66.  See also the Veteran's March 2010 statement.  

At the time of his June 2009 Board hearing, the Veteran reiterated his in-service history of a fractured ankle.  See the hearing transcript pges. 7-8.  The Veteran indicated that he began seeking chiropractic treatment for his low back immediately after service, and that his left knee would get worse when he'd be out hunting.  Id. pges. 10, 12.  However, the Veteran indicated his first left-knee treatment had occurred in October 1965, shortly after his discharge from service.  Id. at 13.

The Veteran has not endorsed, nor does the record show any evidence of a diagnosis of a chronic low back or left knee disorder during the Veteran's military service.  In fact, the Veteran's separation examination expressly indicated that the Veteran's spine and musculoskeletal system was normal.  The Veteran's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  Thus, his STRs, as a whole, provide evidence against a finding of a chronic residual low back disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

However, a review of the Veteran's June 2009 and March 2010 statements, and June 2009 Board hearing testimony, reveal that he has endorsed a history of symptoms of and treatment for his low back and left knee from shortly after his discharge from active duty service.  The Veteran is competent to indicate experiencing symptoms of left knee and back pain after service and to the present, and that he received relevant treatment within one year of his discharge from service.  See Jandreau, 492 F.3d at 1377 ; see also 38 C.F.R. § 3.159(a)(2).

In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Veteran's statements have been somewhat contradictory.  Firstly, the Board notes that the Veteran indicated that he was unable to remember which ankle he had broken during service, but that he can now remember symptoms and relevant treatment for his low back and left knee beginning immediately after his military service.  Further, the Veteran initially indicated at his VA orthopedic examinations that his left knee and low back symptoms had begun several years after his service during a hunting incident in the mountains.  It is only subsequently that the Veteran has been able to remember treatment and symptoms within one year of his military service.  In this regard, the Veteran' statements are on their face implausible, in that they contradictory in a manner that is purely to explain prior inconsistencies in the Veteran's statements.  Further, the Veteran himself, in stating that he could not remember which ankle was originally injured (repeatedly indicated as the cause of his current disorder), has shown that his memory regarding the history of these disorders is at best unreliable.  Therefore, the Board concludes that the Veteran's statements regarding his history of continuity of symptomatology are simply not credible.  Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no objective indication of arthritis affecting the Veteran's the low back and left knee within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When claiming service connection for a secondary condition, after showing that he has the claimed disorder as noted above, the Veteran must show that he has a currently service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran was service-connected for the residuals of a chip fracture of his right ankle in a rating decision of April 2006.  Thus, the Veteran is currently service-connected for a right ankle disability.  Furthermore, the grant of service connection for such a disorder also provides evidence of such an incident.

Therefore, there must be competent evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, at 512; Shedden, 381 F.3d at 1167.  In the present case, the medical nexus evidence of record includes four favorable medical opinions and three unfavorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the positive medical evidence of record, the Veteran submitted a private treatment records to support his claim.  The Veteran submitted a record dated in May 2004 from Dr. Turney, which indicated that the Veteran's low back and left knee problems were caused by an altered gate due to his in-service ankle injury.  Further, the August 2005 private treatment record from Dr. Stoermer indicates that the Veteran injured his lumbar spine in service, but that his right ankle injury caused him to walk off center that this caused the current lumbar and left knee disorders.  The private treatment record dated in August 2007 from Dr. Loewen, indicates a connection between the Veteran's service and a current left knee disorder (diagnosed as meniscus tears and significant chondromalacia).  Finally, the private treatment record received by the Board in October 2007 from T. Cohoon, D.C., also indicates a connection between the Veteran's low back and left knee disorders and his service-connected right ankle fracture, as due to altered biomechanics.   

These positive opinions are generally consistent, in that there is no basis provided for any history or connection between any in-service back injuries causing the Veteran's current low back and left knee disorders.  A medical history provided by a Veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also, Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  However, the Board has already concluded the Veteran's statements regarding his history of symptoms are not credible.  As such, these favorable opinions are simply not provided with an adequate explanation for the conclusion that any current left knee or low back disorders are directly due to any in-service injuries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

However, the medical records have consistently indicated that the Veteran's altered gait secondary to his service-connected right ankle has caused his left knee and low back disorders.  This is a rationale, which has some basis in the record, providing some probative evidence in favor of these claims.  

However, this must be weighed against the negative evidence of record.  The Veteran was provided with a VA orthopedic examination in March 2006.  At that time, the examiner reviewed the Veteran's STRs, as well as the credible history of relevant symptoms developing several years after his service.  The examiner noted that the Veteran's gait was "normal," but with some slight abnormal shoe wear.  The examiner concluded that, due to the lack of any residuals of a right ankle fracture, it was unlikely that the Veteran's current disorder was due to his service-connected injury.  The Veteran was provided with a second VA orthopedic examination in October 2007.  At that time, the examiner noted a history of an in-service right ankle fracture with full recovery, but the development several years after service of symptoms related to his current left knee and low back disorders.  The examiner noted that the Veteran had a normal gait, and that the Veteran had a post-service history of wear and tear on the relevant joints.  Noting the time period between the indicated events and the latter developed disorders, he examiner concluded that he did not "see any relation between the in-service fracture" and the Veteran's current disorders.  

Finally, the Board remanded the Veteran's claim for an opinion to address service connection on a direct, secondary, or aggravated basis with a review of all of the contradictory medical evidence.  This examination and opinion was provided in March 2010.  At this time, the examiner concluded that the Veteran's left knee and low back disorders were most likely due to post military factors, including his post-service injury while hunting in the mountains and aging.  The examiner concluded that there was no evidence of a relationship to the Veteran's service-connected right ankle because the Veteran's military service treatment records showed that he had no residuals from his right ankle injury, and is thus based on the credible history of record.  In this regard, one of the factors for assessing the probative value of a medical opinion is the physician's access to the claims file.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that is based on review of the entire record may be more probative than an opinion that is based on reported history.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of a VA claims file does not render a medical opinion incompetent.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Nieves-Rodriguez, supra; Guerrieri v. Brown, 4 Vet. App. 467 (1993).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  In essence, the Board may not prefer one medical opinion over another solely based on claims file review or the absence thereof; most of the probative value of a medical opinion comes from its reasoning.  Id.  

In the present case, while the positive and negative medical opinions have some bases in the evidence of record, the negative opinion of March 2010 is the opinion most fully grounded in the credible evidence of record, and has been provided by a physician with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that the greater weight of the probative medical evidence of record is against any finding of service connection for the Veteran's left knee and low back disorders.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claims for service connection for low back and left knee disorders in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for either claim on direct, presumptive, secondary, or aggravated bases, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

Analysis for Service Connection and Secondary Service Connection 
for a Cervical Spine Disorder

The Veteran contends that his cervical spine disorder has developed secondary to the residuals of an in-service jaw surgery.  See the Veteran's December 2004 claim, January 2007 NOD, July 2007 VA Form 9, the June 2009 statement, and the hearing transcript pges. 2-4, 19-20.  

As noted above, the first requirement for a service-connection claim - on either a direct or secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d at 1167, Wallin v. West, 11 Vet. App. at 512.  .
The Veteran has indicated ongoing cervical spine pain.  Further, the Veteran's medical treatment records contain records which indicate treatment for a cervical spine disorder as early as 1986.  See the private treatment record dated in December 2004 from Dr. Turney.  There is also a private treatment record dated in October 2007 by Dr. Cohoon indicating that the Veteran experiences current cervical spine dysfunction.  Further, the March 2010 VA orthopedic examination also endorsed a history of cervical spine complaints.  As such, the Board concludes that competent evidence has been presented of a current cervical spine disorder.

Consequently, the determinative issue is whether the Veteran's current cervical spine disorder is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. at 314 (1993).  All theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d at 1373 (Fed. Cir. 2004).  As such, the Board will first address the Veteran's claims for service connection for a cervical disorder on a secondary basis.

Regarding the issue of service connection on a secondary basis, the Veteran has been granted service connection for the residuals of a jaw surgery in March 1967 (now classified as service connection for bilateral temporomandibular joint disease with multiple missing teeth associated with removal of a myxoma tumor and several molars).  Thus, the Veteran is currently service-connected for the residuals of jaw surgery.  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  

The third requirement for secondary service connection is for medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, at 512.  

Here again, the evidence of record presents the Board with differing medical opinions as to whether the Veteran's cervical spine disorder is due to his residuals of a jaw surgery.  The medical nexus evidence of record includes two favorable medical opinions and two unfavorable medical opinions.  As noted above, it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. at 433.

As to the favorable medical evidence, the Veteran has provided a private treatment record dated in 2004 by Dr. Turney which indicates that he treated the Veteran from 1986-1999, and that the Veteran's jaw surgery caused "secondary problems in the cervical spine."  In this regard, the opinion provided by Dr. Turney is presented without any further analysis or opinion, and therefore of limited probative value.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

However, the October 2007 private treatment record indicates that the Veteran's "surgery on his right mandible in 1964 happens to be a major concerning factor to his neck pain and cervical spine dysfunction."  Dr. Cohoon also included a medical treatise reference that details how the jaw muscles interact with the cervical spine.  Although, Dr. Cohoon's statement appears to have been based on thorough examinations of the Veteran and a review of the Veteran's current disorder, the Board notes that Dr. Cohoon has not provided any complete explanation for how the Veteran's residuals of a jaw surgery have caused him to experience a cervical spine disorder, nor has he provided a history of the relationship between these two disorders, which diminishes the probative weight of his opinion.  

The Board also notes that the Dr. Cohoon submitted medical treatise evidence in support of his diagnosis.  However, the Board concludes that the documents provided are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this instance, the medical treatise evidence provided by Dr. Cohoon simply does not provide statements relevant to the facts of the Veteran's specific case.  In fact, although the treatise shows some evidence of a relationship between the cervical spine and the jaw muscles, the treatise does not endorse any conclusion that surgeries or disorders similar to the Veteran's cause cervical spine disorders.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's service-connected residuals of a jaw surgery and any current cervical spine disorders.  Even so, Dr. Cohoon's opinion presents some probative evidence in favor of the Veteran's claim, even absent a review of the claims folder.  

As to the negative opinions, in June 2006, a VA examiner concluded that he did not "find any link between [the Veteran's] cervical spine condition and the TMJ condition]."  This opinion was also thorough and based on an examination of the Veteran and a review of the claims folder.  The examiner noted the nature of the Veteran's current residuals of his surgery.  However, the examiner noted that he could not find any basis for a finding of a cervical spine disorder due to the Veteran's service connected jaw surgery residuals.  Further, the examiner noted that it is relatively common for even people with normal "dentition to chew on one side only as a matter of habit."  This opinion is based on the examiner's medical expertise and a thorough examination of the Veteran as well as the credible evidence of record.  As such, the June 2006 VA medical opinion provides probative evidence against the Veteran's claim.

To resolve the discrepancy, the Veteran was provided with a final VA orthopedic examination in March 2010.  At this time, the examiner thoroughly reviewed the relevant lay and medical evidence of record, as well as the prior opinions.  The examiner concluded that it was less likely that any cervical spine disorder was due to the Veteran's residuals of an in-service jaw surgery.  In this regard, the examiner noted that there was no medical literature which endorsed any such type of connection (the Board again notes that the treatise supported by Dr. Cohoon also does not mention any relationship between cervical spine pain and jaw surgeries).  Further, the examiner noted the nature of this type of surgery and the unlikelihood of a development of a secondary cervical spine condition.  Finally, the March 2010 examiner explicitly indicated that the Veteran's cervical spine disorder was directly due to degenerative aging processes.  As such, this opinion is based on a thorough examination of the Veteran, a review of the medical literature and the evidence of record, and provided by a physician with no direct interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, although there is some probative evidence both in favor of and against the Veteran's claim, the Board concludes that the greater weight of the probative evidence is against the Veteran's claim.  

Finally, although the Veteran and his representative have argued that the Veteran's current cervical spine disorder is due to his residuals of an in-service jaw surgery, they are not competent to provide such evidence because diagnosing these particular disorders require medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  As such, the opinions of the Veteran and his representative are of no probative value.

The Board notes that the Veteran indicated frequent neck pain during and after his military service following his neck surgery.  See the hearing transcript pges. 5-6, 20.  However, pain, without a diagnosed or identifiable underlying malady or condition, does not of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, a history of intermittent pain and discomfort simply does not show a history of a chronic disorder in service or of continuity of symptomatology of such a disorder after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Finally, the Veteran's separation examination of September 1965 noted his in-service surgery, but found that he did not have any residuals.  Again, the Board notes that contemporaneous medical records may be deemed more probative than current statements.  Thus, there is no competent lay or medical evidence to show any direct connection between the Veteran's current cervical spine pain and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claims for service connection for cervical spine disorder in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for either claim on direct, secondary, or aggravated bases, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.




ORDER

Service connection for paraesophageal and hiatal hernia with GERD is denied.

Service connection for a left knee condition, including as secondary to the service-connected residuals of a right ankle fracture, is denied.

Service connection for a low back condition, including as secondary to the service-connected residuals of a right ankle fracture, is denied.

Service connection for a cervical spine condition, including as secondary to a service-connected jaw condition, is denied.




______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


